 166DECISIONSOF NATIONALLABOR RELATIONS BOARDto discipline employees, or effectively to recommend any action whichmight affect the employees' status. In fact, their duties are sub-stantially similar to those of employees likewise classified in another ofthe Employer's plants, where we included them in the unit.TUnderall the circumstances, we find that these group leaders are not super-visors within the usual definition.We shall, therefore, include them.in the unit.We find that all production and maintenance employees of theEmployer's Baltimore,Maryland, plant, including group leaders,but excluding office clerical employees, guards, professional employees,and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]7EnglanderCompany, Inc.,65 NLRB 672, 675 (Chicago,Illinois, plant).MATIIIESON C11E-1%IICAL CORPORATION (DOE RT'N PLANT)andWORKERS INTERNATIONAL UNION, CIO, PETITIONER.Case9-RC-1521.July 14,1952Decision and Direction of ElectionsOIL:No.Upon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph A. Butler,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1Pursuant to the request of the parties, the record inMathieson Chemical Corporation,Case No. 9-RC-1440,is hereby incorporated into, and made a part of,the record hereinBoth Case No. 9-RC-1440 and the instant case, No. 9-RC-1521, involve employees at theEmployer'sDoe Run,Kentucky, plant.The cases were separately processed.On March31, 1952, in Case No.9-RC-1440, the Board issued a Decision and Direction of Electionrespecting employees of the powerhouse department at the plant and on May 1, 1952,certified International Brotherhood of Firemen and Oilers,Local 320,AFL, (herein calledthe Firemen and Oilers)as their exclusive bargaining representative.The powerhousedepartment employees included boiler-firemen, water tenders, water treaters,oilers, reliefoperators,and powerhouse department maintenance employees.None of the parties tothe instant proceeding presently seeks to include in their several proposed units any of thepowerhouse department employees included in the unit now represented by the Firemenand Oilers.100 NLRB No. 32. MATHIESON CHEMICAL CORPORATION1672.The Petitioner, and International Brotherhood of ElectricalWorkers, Local 369, AFL, hereinafter called the Electricians; UnitedAssociation of Journeymen and- Apprentices of the Plumbing andPipe Fitting Industry, Local 522, hereinafter called the Pipefitters;International Chemical Workers Union, AFL, hereinafter called theChemical Workers; International Brotherhood of Firemen and Oil-,ers,to represent employees of the Employer.3.A ,question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1`) -and Section 2 (6) and (7),of the Act.4.The Employer, the Petitioner, and the Chemical Workers agreethat a single unit of production and maintenance employees at theEmployer's Doe Run, Kentucky, plant, excluding office and clericalemployees, office custodial employees, laboratory and professional em-ployees, guards, and supervisors as defined in the Act, is appropriatefor :bargaining purposes.2The Electricians seeks a separate unit ofmaintenance electricians.The Pipefitters seeks a combination unit'of pipefitters and their apprentices, welders, instrument mechanics,maintenance mechanics and their helpers, excluding all powerhousedepartment employees and all other production and maintenance em-ployees.The Doe Run plant is relatively new and there is no history,.of collective bargaining among its employees.The Employer's OperationsThe Employer, a Virginia corporation, operates 18 plants locatedthroughout the United States.At its Doe Run, Kentucky, plant, theonly plant involved in this proceeding, it is engaged in the processingof natural gas strippings, which it obtains by pipeline from the Ten-nessee Gas Company plant at Gabe, Kentucky. Its finished productsinclude natural gas, propane, ethane, butane, and related products.It employs approximately 365 employees in this plant, including 190production and maintenance employees, 9 electricians, 49 pipefitters,.and 29 employees in the powerhouse department.Under the plant:manager, the plant is divided into 3 divisions, production, industrial.relations, and mechanical.We are herein concerned only with the:production and mechanical divisions.The production division, under the over-all supervision of theproduction manager, includes the ethylene, glycol, powerhouse, chem-ical, and engineering departments, each headed by a superintendent.The mechanical division, under the supervision of the mechanicalengineer, includes the maintenance and construction department, themechanical engineering department, and the instrument department.2The Chemical workers concedes that the proposed separate groups are craft in nature.but expresses for its first preference the over-all production and maintenance unit. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Electricians' GroupThere are four first-class and five second-class electricians workingunder an electrical supervisor, who reports directly to the mechanicalengineer,the head of the mechanical division.Electricians workthroughout the plant, but are at all times under the same electricalsupervision.The minimum requirement of a first-class electricianis ability to work on 110-220 ;volt lines, though there are some 440-voltlinesin the plant.Electriciansand all othermaintenanceemployeeswork out of the maintenance and construction department, a depart-ment within the mechanical division.They, are assigned to variousother departments or sections of the plant as the need arises, and workunder such department supervision.Electricians, wherever assigned,always remain under the supervision of the electrical supervisor.Second-class electriciansare generally selected from maintenancemechanics who have shown ability to wire, etc., or have had some ex-perience in household wiring or construction work.There is onefirst-class electrician on the day shift and on each of the two nightshifts.Second-classmen work only on the day shift. Of the four first-class electricians, three were hired as first-class and one was promotedfrom secondclass.One of the four second-class electricians was pro-moted frommaintenancemechanic.First-class electricians' rates equalthose of the highest hourly paid employees, and they receive the samebenefits as other employees.The Employer rates its electricians"first-class"on the basis of their ability to meet emergencies primarilyin connection with electrical pumps breaking down, switches burningout, and lines needing repairs, and not on the length of time theyhave spent doing electrical work.The Employer and the Petitioner urge that the Employer has no^apprentice or job training program at its plant, and that the elec-tricians do not possess journeymen or craft skills.The Employerfurther urges that the integrated and interdependent nature of itsoperations and the general pattern of bargaining in the chemicalindustry militates against the establishment of separate craft units.Although the Employer has no training program for electricians,the Employer hires as electricians only men with previous electricalexperience and training.Under all the circumstances, we find thatthe Employer's electricians are craft employees, and that they havesufficient interests apart from production and other maintenanceemployees to warrant their establishment as a separate unit if they,should sodesire.3a [;lassFibers,Inc.,93 NLRB 1289;United States Time Corporation,95 NLRB 941,-Goodyear Tire & Rubber Company,80 NLRB 1347;Jefferson Chemical Company,81NLRB 1393. MATHIESON CHEMICAL CORPORATION169'The Pipefitters' GroupThe Pipefitters seeks to represent a maintenance unit of pipefitters,welders, instrument mechanics, and maintenance mechanics, or alter-natively, separate units for employees in each of these classifications,or any combination thereof.As indicated above, pipefitters and other craft employees, except-instrument mechanics, are employed in the maintenance and construc-tion department, but many of them are assigned to other sections ofthe plant as needed and remain there indefinitely .4Fourpipe fittersare presently assigned to the maintenance and construction depart-ment; three to the glycol department; and two to the ethylene depart-ment.Pipefitters first-class are required to have 4 years' experiencein high-pressure powerhouse work.Second-classpipefitters are re-quired to have 3 years' experience, and helpers are required to havefrom 6 months to a year.Fiveweldersare presently assigned as fol-lows : Two in the maintenance and construction department, one inthe ethylene department, and two in the glycol department. It wasconceded at the hearing that both the pipefitters and the welders areskilled employees, some having passed the American Society of Me--chanical Engineers' test.Fifteenmaintenancemechanics, who per-form work similar to that of millwrights or pump doctors,are as-signed to the maintenance and construction department; three to the-ethylene department; and three to the glycol department. Seven-maintenance mechanic helpers are assigned to the maintenance andconstruction department and one to the glycol department.Thehelpers are called "leg men" and are shifted throughout the plant asneeded.Fiveinstrument mechanicsand seven helpers work in the-instrument department, a separate department under the supervisionof the instrument engineer.Instrument mechanics, like other main-tenance men, are assigned to other departments as needed, and whenso assigned, work under the supervision of the several departmentforemen.At the present time, two instrument mechanics are in theinstrument department; one in the glycol department; and one in theethylene department.They install, calibrate, and repair instruments.Instrument helpers report to the instrument supervisor daily and areassigned to the different departments as needed .r,It is clear that the various categories of employees, whom the Pipe-fitters would join in a single unit in this case, together form a skilled,but heterogeneous group having no common supervision or place of8 Thus, in addition to the employees herein enumerated, three pipefitters,two main-tenancemechanics,and one instrument, mechanic are assigned to the powerhousedepartment unit represented by the Firemen and Oilers.6Other classifications in the maintenance and construction departmentnotrequested bythe Pipefitters include riggers, painters,cabinetmakers,insulators,and the tool cribattendant. 170DECISIONS OF NATIONALLABOR RELATIONS BOARDwork and performing substantially unrelated work.We believe, there-fore, that they lack a sufficient community of interest to warrant their-placement in a single bargaining unit apart from all other employeesin the plant.' It is also clear, however, that the pipefitters in theplant constitute a skilled craft group to which separate representationmay be accorded.' As to the welders, we find that they perform craft-functions and may therefore also function- separately 8The main-tenance mechanics perform work similar to that of millwrights.Wehave frequently found that millwrights are craftsmen for whom sep-arate representation is feasible and may be granted .9The instrument_mechanics in the instrument department perform a functionally dis-tinct aspect of the plant, work under separate supervision, and func-tion as a cohesive group.We believe that they, too, apart from all-other employees, may, if they so desire, constitute a separate bargain-ing unit."'The fact that many of the above craft employees may-work along side of or in close association with other employees, and areat times assigned to work away from their own department underthe supervision of a foreman other than their own, does not derogate-from their right to constitute separate bargaining units 11We shall at this time make no final determination with respect tothe unit or units appropriate for employees at the Employer's DoeRun, Kentucky, plant, deferring such conclusions until separate elec-tions shall have been held among the following voting groups, exclud-ing from each group office clericals employees, powerhouse depart-ment employees, guards, and supervisors, as defined in the Act :(1)All electricians(2)All pipefitters-(3)All welders-(4)All maintenance mechanics(5)All instrument mechanics'(6)All production and maintenance employees, including officecustodial employees,12but excluding"laboratory and professional em-6 Although the Board has directed elections for multieraft department units in theabsence of a prior history of collective bargaining,such units have been department-wide,embracing all employees in the department.Armstrong Cork Company,80 NLRB 128;Jefferson Chemical Co ,81 NLRB 1393.7Owens-Corning Fiberglass Corporation,84 NLRB 298;Tin Processing Corporation,78 NLRB 96.International Paper Company,Southern Kraft Division,et al.,94 NLRB 483 and96 NLRB 295;United States Rubber Company,91 NLRB No. 213.'Owens-Corning Fiberglass Corporation,84 NLRB 298;Victor Electric Company, 79NLRB 373.10 Phillips Oil Co ,94 NLRB 1438 ;Goodyear Synthetic Rubber Corporation,78 NLRB1264CfInternational Paper Company,94 NLRB 500.1'Danly Machine Specialties,Inc.,90 NLRB No.14; International Harvester Co.,Canton Works,91 NLRB 487..12Notwithstanding the agreement of the parties,we shall include the office custodialemployees in the production and maintenance unit.International Paper Company,94NLRB 500;Southern Desk Company,92 NLRB No.137, and cases cited therein. JACKSON GARMENT COMPANY, INC.171ployees, and all employees included in voting groups (1), (2), (3),.(4), and (5).The Firemen and Oilers desires to participate in the election amongemployees in voting group (6) and we shall place its name on theballot in that election.It does not appear that the Chemical Work-ers desires to participate in the separate elections among the craftgroups (1), (2), (3), (4), and (5), and we make no specific provisionfor its name on these ballots. If, however, the Chemical Workers de-sires to do so, it may participate in one or more of these elections bynotifying the Regional Director of its desire in this matter within 5days of the date of issuance of this Decision.If a majority of the employees in voting groups (1), (2), (3), (4),,or (5) select a labor organization other than that selected 'by a ma-jority of the employees in voting group (6), those employees will betaken to have indicated their desire to constitute a separate bargain-ing unit and the Regional Director conducting the election is in-structed to issue a certification of representatives to the labor organiza-tion selected by the employees in each group for such unit or unitswhich the Board, in such circumstances, finds to be appropriate forpurposes of collective bargaining. If a majority of employees invoting groups (1), (2), (3), (4), or (5) select the labor organizationchosen by a majority of employees in voting group (6), those em-ployees will be taken to have indicated their desire to constitute partof the production and maintenance unit and the Regional Directorconducting the election is instructed to issue a certification of repre-sentatives selected by the employees in such groups which the Board,in such circumstances, finds to be a single unit appropriate for pur-poses of collective bargaining.[Text of Direction of Elections omitted from publication in thisvolume.]JACKSON GARMENT COMPANY,INC.andUNITED PAPER WORKERS OFAMERICA, CIO.CasesNos. 3f-CA-190and 32-RC-306.July 15,,1950Decisionand OrderOn December 11, 1951, Trial Examiner Louis Plost issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the General Counsel100 NLRB No. 30.